—Order, Supreme Court, New York County (Louis York, J.), entered April 18, 2000, which denied plaintiff’s motion for a Yellowstone injunction, unanimously reversed, on the law, with costs, the motion granted, and judgment granted in favor of plaintiff declaring that it has no obligation to obtain any further insurance and defendants may not interfere with plaintiff’s right to use and occupancy of the leased premises.
*389The IAS court improperly denied plaintiffs motion since defendant Zurich Holding Co., L. L. C. never tendered any evidence establishing that it was the successor-in-interest to Zurich Holding Co., the landlord on the lease. Thus, the default notices are deemed defective (see, Siegel v Kentucky Fried Chicken, 108 AD2d 218, affd 67 NY2d 792).
Moreover, defendants waived any objections they might have had to the adequacy of the insurance coverage by waiting four or five years after receipt of the insurance certificates and completion of the renovations to voice their objections (see, Restoration Realty Corp. v Robero, 87 AD2d 301, affd 58 NY2d 1089). Concur — Andrias, J. P., Lerner, Saxe, Buckley and Friedman, JJ.